DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/02/2022 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments filed 8/02/2022 have been fully considered but they are not persuasive and some are moot.
Regarding applicant’s arguments that “Prokhorov does not disclose determining an intersection area” in pages 7-8, Examiner respectfully disagrees. The impingement of another vehicle into the host vehicle’s current space is inherently an area. Two objects having volume and one intersecting the space of another volume creates an area, space, or region of intersection. Furthermore, the Oxford Dictionary defines “impingement” as an “intrusion into an area” (emphasis added).
Regarding applicant’s arguments that “Prokhorov fails to disclose determining a stopping point that is the maximum possible rearward movement to the obstacle” in pages 8-9, Examiner respectfully disagrees. The rearmost point is the farthest the vehicle can travel to avoid the oncoming turning vehicle. Therefore, the backward movement in Prokhorov to go as far back as possible without running into a vehicle behind the host vehicle reads on the limitations because it is the farthest back the vehicle can travel to avoid the impingement.
Because of the reasons above, examiner disagrees with applicant’s argument that “claim 1 is not anticipated by Prokhorov” in pages 9-10.
Regarding applicant’s arguments toward the newly added claims 13 and 14, the arguments are considered moot because the amendments have set forth a combination of elements that have not been previously set forth and have necessitated a new grounds of rejection.
As discussed above, the Applicant’s arguments are unpersuasive and the rejection of the claims under 35 USC §102 are therefore maintained.
Response to Amendment
Regarding the rejections under 35 USC § 112, applicant has amended the claims to overcome the rejections. The rejections under 35 USC § 112 have been withdrawn.
Regarding the rejections under 35 USC § 102, Applicant’s arguments are unpersuasive for reasons stated above. The rejections under 35 USC § 102 have not been withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 7-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Prokhorov et al. (U.S. Patent Application Publication No. 2016/0176398 A1; hereinafter Prokhorov).

    PNG
    media_image1.png
    590
    479
    media_image1.png
    Greyscale

Prokhorov (US 2016/0176398 A1) Fig. 3B
Regarding claim 1, Prokhorov discloses:
while the vehicle is waiting in a waiting situation for a release for onward travel (vehicle 100 may have already stopped at intended stopping point at the intersection, see at least [0102] and Fig. 3B) *Examiner sets forth stopping at an intersection indicates waiting for safe passage through the intersection
predicting at least a partial intersection by a dynamic object with a first section of a traffic area occupied by the vehicle, the predicting of the at least partial intersection comprising: determining an intersection area over which the dynamic object is expected to intersect the first section of the traffic area (impingement determination module 121 determines whether the turning object would impinge upon the vehicle within a predetermined distance, see at least [0025]; a future trajectory 350 of the other vehicle 340 can be predicted to determine that the other vehicle 340 will impinge upon the vehicle 100 at the intersection, see at least [0096], [0102] and Figs. 3A-3B); and
determining a rearmost point of the intersection area relative to a direction of travel of the vehicle (vehicle 100 determines driving backward substantially to avoid impingement, see at least [0097] and [0098]) *Examiner sets forth the necessary amount of travel to avoid impingement indicates a position or point that must be cleared; 
determining a trajectory of the vehicle which clears or avoids the intersection by the dynamic object with the vehicle (a driving maneuver for the vehicle 100 can be determined to avoid the other vehicle 340, see at least [0097]-[0098])
the determining of the trajectory comprising: determining a second section of the traffic area that is rearward of the vehicle based on the rearmost point (vehicle 100 detects the rear environment and the space behind the vehicle 100, see at least [0099]);
checking a vehicle environment between the first and second sections for an obstacle (vehicle 100 can sense rear environment while moving backward for presence of objects, see at least [0098]); and
determining a stopping point for the vehicle as a maximum possible area based on a maximum possible rearward movement up to the obstacle (vehicle 100 determines whether the space behind the vehicle 100 is sufficient to move backward without contacting the detected object, see at least [0099]); and
controlling the vehicle along the determined trajectory to the stopping point (if the space behind the vehicle 100 is sufficient the vehicle implements the backward driving maneuver, see at least [0098]-[0099])
Regarding claim 7, in addition to the elements above, Prokhorov further discloses:
at least one of: classifying the dynamic object as a bus, truck, passenger car, or pedestrian; and determining, at least partly, a contour of the dynamic object (“The autonomous driving module 120, the impingement detection module 121, the traffic rules module 122 and/or the processor 110 can be configured to analyze visual data captured by the camera system 127 to identify one or more turning objects in the external environment” such as whether the object is a vehicle, see at least [0049]).
Regarding claim 8, in addition to the elements above, Prokhorov further discloses:
determining kinematic data of the dynamic object, the kinematic data including at least one of a speed of the dynamic object and a deceleration or acceleration of the dynamic object (sensor system 125 determines the speed and acceleration of the detected object, see at least [0042]; vehicle 100 determines the future trajectory of the turning object, see at least [0026] and [0096]).
Regarding claim 9, in addition to the elements above, Prokhorov further discloses:
the vehicle is waiting at a traffic sign that controls a way forward, the traffic sign being one of (i) a light signal system, (ii) a stop sign, and (iii) a give way sign (vehicle 100 is at the stopping point 380 at an intersection 325 which is regulated using traffic control devices such as stop signs and traffic lights, see at least [0085], [0102], and Fig. 3A-3B).
Regarding claim 10, Prokhorov discloses:
a data processing device (vehicle 100 can include one or more processors 110 to execute any processes described or any form of instructions, see at least [0018]) configured to: 
obtain data from a vehicle environment (sensor system 125 includes one or more sensors to “detect, determine, assess, monitor, measure, quantify and/or sense information about the external environment in which the vehicle 100 is located,” see at least [0036])
while the vehicle is waiting in a waiting situation for a release for onward travel, predict, at least from the obtained data, at least a partial intersection by a dynamic object with a first section of a traffic area occupied by the vehicle, (a future trajectory 350 of the other vehicle 340 can be predicted to determine that the other vehicle 340 will impinge upon the vehicle 100 at the intersection, see at least [0096], [0102] and Fig. 3A; driving maneuver can be implemented after vehicle has already reached the intended stopping point 380, see at least [0102]); and 
the predicting of the at least partial intersection including: determining an intersection area over which the dynamic object is expected to intersect the first section of the traffic area (impingement determination module 121 determines whether the turning object would impinge upon the vehicle within a predetermined distance, see at least [0025]; a future trajectory 350 of the other vehicle 340 can be predicted to determine that the other vehicle 340 will impinge upon the vehicle 100 at the intersection, see at least [0096], [0102] and Figs. 3A-3B); and
determining a rearmost point of the intersection area relative to a direction of travel of the vehicle (vehicle 100 determines driving backward substantially to avoid impingement, see at least [0097] and [0098]) *Examiner sets forth the necessary amount of travel to avoid impingement indicates a position or point that must be cleared; 
determine a trajectory of the vehicle which one of clears and avoids the intersection by the dynamic object with the first section of the traffic area (a driving maneuver for the vehicle 100 can be determined to avoid the other vehicle 340, see at least [0097]-[0098]).; and 
the determining of the trajectory including: determining a second section of the traffic area that is rearward of the vehicle based on the rearmost point (vehicle 100 detects the rear environment and the space behind the vehicle 100, see at least [0099]); 
checking a vehicle environment between the first and second sections for an obstacle (vehicle 100 can sense rear environment while moving backward for presence of objects, see at least [0098]); and
determining a stopping point for the vehicle as a maximum possible area based on a maximum possible rearward movement up to the obstacle (vehicle 100 determines whether the space behind the vehicle 100 is sufficient to move backward without contacting the detected object, see at least [0099]); and
provide driving control data for the vehicle that include the determined trajectory, the data processing device being configured to control the vehicle along the determined trajectory to the stopping point ((vehicle 100 determines whether the space behind the vehicle 100 is sufficient to move backward without contacting the detected object, see at least [0099]).
Regarding claim 11, in addition to the elements above, Prokhorov further discloses:
data processing device is further configured to execute a program to predict the at least a partial intersection and to determine the trajectory (autonomous driving module 120 can be implemented as computer readable program code that is executed by a processor 110, see at least [0018] and [0020]-[0021]).
Regarding claim 12, in addition to the elements above, Prokhorov further discloses:
the program is stored on a computer- readable medium (vehicle 100 includes one or more data stores 115 which include RAM, ROM, etc., see at least [0019]).
Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 13 and 14 would be allowable for reciting “determining of the intersection area comprises calculating an area dimension over which the dynamic object is expected to intersect the first section of the traffic area.” Examiner interprets “area dimension” as a square footage or the like as outlined by applicant’s specification in page 4, lines 21-22. Although Prokhorov discloses determining an impingement of the turning object upon the vehicle, Prokhorov does not disclose calculating an area dimension, square footage, or the like (emphasis added). Therefore, Prokhorov fails to teach the applicant’s invention in combination and as a whole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662